Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The elected invention is Group II drawn to an apparatus including a combination comprising  a cassette and a bin. The claimed species is the species of apparatus of Group 1 represented by the apparatus of Figs 1 and 3a-3C.
In Remarks filed on 10/26/20 applicant indicates that the Substitute Specification of the same date has been reverted to that in parent application 14/017,842, now U.S. 8,899,420. The current examination appears to show the same. In any event the current specification, the Substitute Specification of 10/26/20 is treated herein as represented by applicant.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Features in the claims that were not described in the specification in such a way as to show possession of the claimed invention by the applicant are (with emphasis on the text in bold where there is such text):

“obliquely extending portion” (claim 27 subpart i. This is also included in the grounds indicated immediately above);
“the holder having a movable portion configured for moving in the annular space” (claim 27 subpart k. There is no description of the “movable portion” being a part of the “holder”, as is apparently encompassed in the indicated claim limitation. Moreover, there is no description of the claimed “annular space”, much less an annular space in which the movable portion can move as claimed);
“a closing mechanism located by the holder”;
“the holder comprises first and second portions, the second portion being biased in a closed position against the first portion”;
“an annular wall extending inwardly from a bottom end of the tubular wall”;
“the movable portion is connected to the closing mechanism”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are 
So for example only, the vertical axis defined in claim 27 cannot be determined. Would such an axis coincide with the annular wall, be at the center of it or assume some other spatial position relative to the annular wall, for example? In another example, what exactly are the upper and lower portions contemplated by the applicant as recited in claim 27. In yet another example, is the annular space within the annular receptacle as defined in subpart h the space in which the flexible material is accommodated, the space inward of the annular wall (towards a center of the container), both or something else? In yet another example, how can the holder be said to have a movable portion as required in claim 27 subpart k? Where is it taught in the specification that the movable portion is part of the holder? Similarly, in yet another example, how or in what sense can the closing mechanism be said to be located by the holder? Additionally, the limitation in at 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 27-31 are finally is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chomik et al. (2005/0044819). The claimed apparatus reads on any of the various embodiments of waste storage . 
The claimed bin includes the body of a waste storage device (such as body 100). The claimed holder can include the structure on which the claimed annular receptacle is supported (this appears to include an annular wall as required in claim 30). The claimed movable portion can be the rubber diaphragm or the rotation mechanism 530.
The claimed closing mechanism can be any of the mechanisms for closing the flexible material around the waste material, parts thereof or the lids such as 120.  
In view of the indefiniteness, the claims (as best understood) would also have been obvious over Chomik in order to provide more economical or easier to use structures for holding waste material.
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. See above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736